Citation Nr: 0805292	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1981 to January 
1983.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  The veteran's service-connected disabilities, which 
include degenerative disc disease of the lumbar spine, 
degenerative arthritis of the left hip, and depressive 
disorder, do not result in the loss or loss of use of any 
extremity or blindness in both eyes.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing have 
not been met.  38 U.S.C.A. §§ 2101, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letter dated in April 2005, after initially deciding 
that claim in a rating decision dated January 2005.  The 
timing of such notice does not reflect compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  However, for the reasons that follow, this timing defect 
constitutes harmless error.  

First, as explained below, the notice letter, considered in 
conjunction with another letter the RO sent to the veteran in 
January 2005, satisfies the content requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
initially decided the veteran's claim, the only way that VA 
could now provide notice prior to initial adjudication would 
be to vacate all prior adjudications and to nullify the 
notice of disagreement and substantive appeal that the 
veteran filed to perfect his appeal to the Board.  This would 
be an absurd result, forcing the veteran to begin the 
appellate process anew.  Third, in reviewing determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis without providing any deference to 
the RO's prior decision.  As such, the veteran is in no way 
prejudiced by having been provided notice after the initial 
RO decision.  Rather, VA afforded him the appropriate 
opportunity to identify or submit additional evidence prior 
to the RO's subsequent adjudication of his claim and the 
Board's consideration of his appeal.  With regard to the duty 
to notify, the VCAA simply requires that VA give a claimant 
an opportunity to submit information and evidence in support 
of his claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard, 4 Vet. App. 
at 384; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2007) (harmless error).  

In the January 2005 and April 2005 letters, the RO 
acknowledged the claim being decided, notified the veteran of 
the evidence needed to substantiate that claim, identified 
the type of evidence that would best do so, notified him of 
VA's duty to assist and indicated that it was developing his 
claim pursuant to that duty.  The RO identified the evidence 
it had received in support of the veteran's claim and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to the RO any evidence he had in his possession, which he 
thought would support his claim.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and VA and private treatment records.  
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran a 
VA medical examination, during which an examiner addressed 
the severity of the veteran's service-connected spine 
disability, which the veteran alleges entitles him to 
specially adapted housing.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran is service connected for degenerative disc 
disease of the lumbar spine, evaluated as 60 percent 
disabling, degenerative arthritis of the left hip, evaluated 
as 30 percent disabling, and depressive disorder, evaluated 
as 30 percent disabling.  The veteran has a combined 
disability evaluation of 80 percent and, since August 2000, 
has been evaluated as totally disabled based on individual 
unemployability.

The veteran claims entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing based on these disabilities.  He specifically asserts 
that his service-connected low back and left hip disabilities 
have caused him to lose the use of his left lower extremity, 
which in turn entitles him to specially adapted housing.  

To establish entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must show that the veteran has permanent and total 
service-connected disability (1) due to the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) which includes (A) blindness in both eyes, having only 
light perception, plus (B) the anatomical loss or loss of use 
of one lower extremity; or (3) due to the loss or loss of use 
of one lower extremity together with (A) residuals of organic 
disease or injury, or (B) the loss or loss of use of one 
upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2007).  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (2007).

In this case, VA and private treatment records and reports of 
VA examinations establish that the veteran's service-
connected disabilities are totally disabling but not, as 
alleged, due to the loss of use of his lower extremities.  
During VA outpatient treatment visits and VA examinations 
conducted since 2000, the veteran occasionally asserted that 
he needed to use a cane to help him ambulate.  During VA 
examinations conducted in April 2005, examiners confirmed 
that the veteran used a cane and had applied for a scooter 
secondary to ambulation difficulties due to lower extremity 
disabilities.  However, one examiner concluded that the 
veteran did not demonstrate loss of use of the lower 
extremities, thereby intimating that such difficulties 
hindered but did not preclude locomotion without the use of 
an ambulatory aid. 

The veteran has not submitted any evidence, particularly a 
medical opinion, refuting that of the VA examiner.  Rather, 
the veteran's assertions represent the only evidence of 
record establishing that the veteran has the loss of use of 
the lower extremities, as previously defined.  These 
assertions are insufficient to establish such a loss as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

In the absence of evidence establishing that the veteran's 
service-connected disabilities result in the loss or loss of 
use of an extremity or blindness in both eyes, the Board 
concludes that the criteria for entitlement to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

A certificate of eligibility for assistance in acquiring 
specially adapted housing is denied.



__________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


